HOUGH, Circuit Judge
(concurring). I entirely agree with the disposition made of clause 24. As to clause 21, it is undeniable that American authority is at present a.s stated in the court’s opinion; whether the rule as given can long survive historical and logical criticism, I venture to< doubt. Concurrence as to clause 21 I rest on the plain fact that respondents repudiated their agreement in tota, and thereby debarred themselves from insisting upon any single subordinate part thereof, Jureidini v. National, etc., Co., [1915] A. C. 499.